

113 S1975 IS: To amend the Internal Revenue Code of 1986 to provide an above-the-line deduction for child care expenses, and for other purposes.
U.S. Senate
2014-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1975IN THE SENATE OF THE UNITED STATESJanuary 30, 2014Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an above-the-line deduction for child care
			 expenses, and for other purposes.1.Above-the-line deduction for
			 child care expenses(a)In
			 generalPart VII of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended—(1)by redesignating
			 section 224 as section 225, and(2)by inserting
			 after section 223 the following new section:224.Child care
				deduction(a)Allowance of
				deductionIn the case of an individual for which there are 1 or
				more qualifying children with respect to such individual for the
			 taxable year,
				there shall be allowed as a deduction an amount equal to the
			 employment-related
				expenses paid by such individual during the taxable year.(b)Dollar
				limitations(1)In
				generalThe amount allowed as a deduction under subsection (a)
				with respect to the taxpayer for any taxable year shall not exceed—(A)$7,000, if there
				is 1 qualifying child with respect to the taxpayer for such taxable
			 year,
				or(B)$14,000, if there
				are 2 or more qualifying children with respect to the taxpayer for
			 such taxable
				year.(2)Adjustment for
				inflationIn the case of a taxable year beginning after 2014,
				each of the dollar amounts in paragraph (1) shall be increased by
			 an amount
				equal to—(A)such dollar
				amount, multiplied by(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the
			 calendar
				year in which such taxable year begins, determined by substituting
				calendar year 2013 for calendar year 1992 in
				subparagraph (B) thereof.If any
				amount as adjusted under the preceding sentence is not a multiple
			 of $100, such
				amount shall be rounded to the next highest multiple of $100.(c)Definitions and
				special rulesFor purposes of this section—(1)Qualifying
				childThe term qualifying child means a dependent of
				the taxpayer (as defined in section 152(a)(1))—(A)who has not
				attained age 13, or(B)who is physically
				or mentally incapable of caring for himself or herself.(2)Employment-related
				expensesThe term employment-related expenses has
				the meaning given such term by section 21(b)(2), applied as if the
			 terms
				qualifying child and qualifying children, within
				the meaning of this section, were substituted for the terms qualifying
				individual and qualifying individuals,
				respectively.(3)Special
				rulesRules similar to the rules of paragraphs (1), (2), (3),
				(4), (5), (6), (9), and (10) of section 21(e) shall apply.(d)Denial of
				double benefit(1)In
				generalNo deduction shall be allowed under this section for any
				expense with respect to which a credit is claimed by the taxpayer
			 under section
				21.(2)Coordination
				ruleFor coordination with a dependent care assistance program,
				see section
				129(e)(7)..(b)Deduction
			 allowed above-the-LineSubsection (a) of section 62 of the
			 Internal Revenue Code of 1986 is amended by inserting after paragraph (21)
			 the
			 following new paragraph:(22)Child care
				deductionThe deduction allowed by section
				224..(c)Conforming
			 amendmentSubsection (e) of section 213 of the Internal Revenue
			 Code of 1986 is amended by inserting , or as a deduction under section
			 224, after section 21.(d)Clerical
			 amendmentThe table of sections for part VII of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the
			 item
			 relating to section 224 and by inserting the following new items:Sec. 224. Child care deduction.Sec. 225. Cross
				reference..(e)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid or incurred in taxable years beginning after December 31, 2013.